                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          WESTERN DIVISION

ALVON PHILLIPS                                                              PLAINTIFF

v.                          CASE NO. 4:18-CV-00226 BSM
                            CASE NO. 4:18-CV-00422 BSM

UNITED STATES FIRE
INSURANCE COMPANY, et al.                                                DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered on this day, this case is dismissed with prejudice.

     IT IS SO ORDERED this 12th day of April 2019.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
